263 F.2d 902
ROYAL INDEMNITY COMPANY et al., Appellants,v.MALONEY CONCRETE COMPANY, Appellee.
No. 14667.
United States Court of Appeals District of Columbia Circuit.
Argued January 28, 1959.
Decided February 12, 1959.

Appeal from the United States District Court for the District of Columbia; John D. Martin, Sr., Judge.
Mr. James C. Gregg, Washington, D. C., with whom Messrs. Hugh Lynch, Jr. and Charles E. Channing, Jr., Washington, D. C., were on the brief, for appellant.
Mr. J. Harry Welch, Washington, D. C., with whom Messrs. H. Mason Welch, J. Joseph Barse, Arthur V. Butler and Walter J. Murphy, Jr., Washington, D. C., were on the brief, for appellee.
Before EDGERTON, WASHINGTON and BASTIAN, Circuit Judges.
PER CURIAM.


1
Plaintiff, Royal Indemnity Company, suing to its own use and to the use of another upon alleged negligence said to have caused personal injury, appeals from a verdict directed in favor of defendant at the close of plaintiff's case. We find no error.


2
Affirmed.